Citation Nr: 1632105	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-07 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery disease, claimed as a heart condition, to include as due to herbicide exposure.

3.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to October 1976 in the Air Force and January 1978 to February 1980 in the Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

Although the RO characterized the psychiatric disability claim as a service connection claim for posttraumatic stress disorder (PTSD), the record shows that it is subject to a prior final rating decision.  In order to fulfill its obligation of de novo review, the Board must consider the questions of whether the current claim is subject to any prior rating decision and if so, whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The record shows that the Veteran previously filed a service connection claim for a nervous condition.  It is subject to a final July 1993 RO decision.  Briefly, the Board notes that the March 1997 RO decision denying the Veteran's petition to reopen a previously denied service connection for a nervous condition remains pending since the Veteran perfected an appeal with regard to that decision and an appellate decision has not been issued.  The Board has recharacterized the claim as a petition to reopen and to include all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran requested a Board hearing in Washington, D.C., and the RO scheduled an April 2015 hearing.  Before the hearing took place, the Veteran requested a later hearing date because he wanted more time to gather evidence.  See March 2015 Report of General Information.  In June 2016, the Board sent the Veteran a hearing clarification letter to his address of record.  The US Postal Service returned the June 2016 letter as undeliverable.  The hearing clarification letter was sent to the address found within the electronic Veterans Appeals Control and Locator System (VACOLS) and it was the same address indicated in the Veteran's March 2015 correspondence.  The Veteran has an obligation to apprise VA concerning his whereabouts, and the Board finds the hearing clarification letter sent to his address of record adequately informed him about the hearing status.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The request for a hearing is considered waived under the circumstances.  

The issues of service connection for an acquired psychiatric disorder and coronary artery disease and entitlement to special monthly compensation (SMC) based upon the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1993 decision, the RO denied service connection for a nervous disorder; new and material evidence was not received within a year of the decision.

2.  The evidence received since the July 1993 RO decision, relates to unestablished facts necessary to substantiate the service connection claim for a nervous disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

2.  The Veteran has submitted new and material evidence to reopen his service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  As the instant adjudication is fully favorable, discussion of VCAA compliance is not needed.  

New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
	
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The service connection claim for an acquired psychiatric disability was last finally denied in a July 1993 RO decision due to the absence of a nexus.  As noted above, the March 1997 RO decision remains pending since the Veteran perfected an appeal with respect to it.  The Veteran did not appeal the July 1993 RO decision, nor did he submit new and material evidence within the remaining appeals period.  The July 1993 RO decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The evidence of record at the time of the July 1993 RO decision includes: service treatment records (STRs) submitted by the Veteran, application for VA disability compensation, and VA counseling records from February to April 1993.  

Since the July 1993 RO decision, newly received evidence includes additional psychiatric diagnosis and treatment.  It also includes additional reports from the Veteran that his current psychiatric disability was incurred in service or alternatively, that any preexisting psychiatric disorder was exacerbated by service.  See May 2013 and December 2014 VA treatment records.  The Veteran's reports are presumed credible for purposes of reopening the claims.  Justus, supra.  The Board considers the above reports from the Veteran to be new and material evidence.  Shade, supra.; 38 C.F.R. § 3.156.  The service connection claim for an acquired psychiatric disability is reopened.  It is addressed in the remand section below. 



ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder is reopened, and to this extent, the appeal is allowed.


REMAND

The service connection claim for an acquired psychiatric disorder must be remanded to obtain an additional medical opinion.  The record indicates that the Veteran had numerous behavioral problems in service.  Notably, the entrance physical examinations from March 1976 and January 1978 reflect that the Veteran had normal psychiatric findings and the presumption of soundness prior to entrance for each period of service attaches.  38 C.F.R. § 3.304(b).  Since service, the Veteran has had a longstanding history of psychiatric treatment with multiple diagnoses.  The May 2013 VA psychiatric medical opinion does not include a complete discussion of the Veteran's mental health history during and following service to support the negative opinion.  Another psychiatric medical opinion would be helpful in making a determination.

The service connection claim for coronary artery disease (CAD) must be remanded to obtain September 2007 medical records documenting treatment for a myocardial infarction, including surgery and cardiac catheterization.  November 2007 VA cardiology clinic records at the VA Medical Center (VAMC) in Gainesville, Florida reference September 2007 cardiac treatment at an unspecified Indianapolis medical facility.  It is unclear whether the September 2007 treatment and surgery for the myocardial infarction was performed at a VA or private hospital.  Additional development is needed to obtain these records as instructed below.  

The SMC for aid and attendance claim is inextricably intertwined with the service connection issues being remanded, as the resolution of these claims might have some bearing upon the Veteran's entitlement to SMC.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the medical facility where he received treatment for his September 2007 myocardial infarction (heart attack).  Furnish an authorization for the release of private medical records and instruct him to complete it for any identified private medical facility.    

Then, contact the Indianapolis VA Medical Center (VAMC) to obtain all cardiac treatment records for the Veteran from September 2007.  If a negative response is received, clearly document the response in the record.  

2.  Contact an appropriately qualified mental health clinician, other than the May 2013 VA examiner, for a psychiatric medical opinion.  The claims file and a copy of this remand should be made available to the examiner and reviewed. 

The examiner is advised that a current psychiatric disorder includes any diagnosis made since the application to reopen the claim in December 1996, even if it subsequently resolved. These diagnoses would include PTSD, schizoaffective disorder, schizophrenia, anxiety disorder, bipolar disorder, psychosis.  

For each psychiatric diagnosis or grouping of psychiatric diagnoses resulting in clear and distinct manifestations of psychiatric symptoms, the examiner must express the following medical opinions:

(a) Did the psychiatric disability clearly and unmistakably exist prior to the Veteran's active service?

 (b) If so (pre-existing psychiatric disability found), is there clear and unmistakable evidence that the preexisting psychiatric disability did not increase in severity during service beyond its natural progress?

 (c) If not (disability did not clearly and unmistakably preexist service) is it least as likely as not (50 percent or greater probability) that the disability had its onset during service, or in the case of psychosis, within the first post separation year?

If a diagnosis of PTSD is made, the examiner must identify the stressor(s) precipitating its onset.  

Any opinion expressed must reflect detailed consideration of the following: (i) the Veteran's failure to complete vocational training and behavioral problems during his initial period of service in the Air Force from April and 1976 and October 1976; (ii) the Veteran's behavioral problems during his second period of service in Navy from January 1978 to February 1980; (iii) the October 1979 psychiatric assessment; and (iv) February 1980 summary of service resulting in the administrative separation.  

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing all development required above, re-adjudicate the service connection claim for an acquired psychiatric disability, coronary artery disease and SMC based upon the need for aid and attendance.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


